Citation Nr: 0505401	
Decision Date: 02/25/05    Archive Date: 03/04/05	

DOCKET NO.  03-17 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial (compensable) evaluation for 
status-post liposarcoma of the upper back.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
granted service connection for the status-post liposarcoma of 
the upper back and assigned a noncompensable evaluation, 
effective from June 2002.  This case was last before the 
Board in April 2004, at which time it was remanded to the RO 
to provide the veteran another VA examination consistent with 
his claim.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  VA examinations in October 2002 and April 2004 
consistently demonstrate that the veteran has no residual 
disability from the surgical excision of a liposarcoma of the 
upper back, including a nontender scar, no underlying soft 
tissue damage, and no impairment of muscle strength or range 
of motion of the cervical spine and upper extremities.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the status-post 
liposarcoma of the upper back have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002), 7801, 7802, 
7803, 7804, 7805 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimant of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal notice of VCAA and the duties 
to assist in July 2002, prior to the issuance of the rating 
decision with which he disagreed in November 2002.  Of 
course, this rating decision actually granted the benefit 
sought in that service connection was granted, and it was 
only after the veteran was notified of the assigned 
noncompensable evaluation that he formally disagreed with 
this decision.  During the pendency of this appeal, the 
veteran has been provided notice of the evidence necessary to 
substantiate his claim, the laws and regulations implementing 
VCAA and governing the award of compensable evaluations for 
his service-connected disability, the reasons and bases for 
the denial of such compensable evaluation, and the veteran 
has been offered assistance in collecting any evidence he 
might reasonably identify.  The veteran has been provided two 
VA examinations which are adequate for rating purposes, and 
all records of his treatment with VA have been collected for 
review.  The veteran also availed himself of the opportunity 
in testifying in a personal hearing before the undersigned in 
October 2003.  In the most recent January 2005 statement, the 
representative raised no complaint or argument with respect 
to VCAA compliance by VA in this appeal.

The Board finds that the veteran has been notified of the 
evidence he must submit and the evidence VA would be 
responsible to collect on his behalf, he has been requested 
to submit any evidence he might have in his possession, and 
the duties to assist and notify in VCAA have been satisfied.  
38 C.F.R. §§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) is used for 
evaluating the degree of disability in claims for disability 
compensation.  The provisions of the Schedule represent the 
average impairment of earning capacity resulting from those 
disabilities, as far as can be determined.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of a system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Examinations must adequately show anatomical 
damage and functional loss with respect to these elements.  
Functional loss may be due to absence of part or all of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reduction in their normal excursions of movement in different 
planes.  Inquiry will be directed to consideration of more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight bearing are related considerations.  
38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in five anatomical regions.  
38 C.F.R. § 4.55.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lower threshold and fatigue, pain-fatigue, 
impairment of coordination and uncertainty of movement.  
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  Slight disability of 
muscles involve a simple wound of muscle without debridement 
or infection.  38 C.F.R. § 4.56.  

The schedular criteria for evaluating disabilities of the 
skin and scars was changed in August 2002.  Because the 
veteran filed the claim giving rise to the current appeal in 
June 2002, the now superceded criteria must be considered in 
deciding the appeal.  Prior to August 2002, scars which were 
superficial and poorly nourished with repeated ulceration 
warranted a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  Scars which were superficial 
and tender and painful on objective demonstration warranted a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002).  Other scars were to be evaluated on limitation 
of function of any part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002).  

Scars, other than the head, face, or neck that are deep or 
cause limitation of motion which affect areas exceeding 6 
square inches warrant a 10 percent evaluation, and which 
affect areas exceeding 12 square inches warrant a 20 percent 
evaluation.  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Scars other than the head, face or neck that are superficial 
and do not cause limitation of motion, warrant a 10 percent 
evaluation only if they involve areas of 144 square inches or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

Superficial scars which are unstable, where for any reason 
there is frequent loss of covering of the skin over the scar, 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  

Scars which are superficial and painful on examination 
warrant a 10 percent evaluation.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

Other scars will be rated on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Analysis:  The veteran was provided a VA examination in 
conjunction with his claim in October 2002.  The examining 
physician's review of records revealed that the veteran had a 
liposarcoma (a malignant tumor derived from primitive or 
embryonal lipoblastic cells) surgically removed from his 
upper mid back in October 2001.  He subsequently required two 
follow-up surgeries for further tissue removal to ensure 
clear margins.  He then underwent six weeks of radiation 
treatment.  Since that time, he was felt to be free of any 
further disease.  He had not undergone any chemotherapy.  He 
reported that he was stiff and sore at times but that he had 
no specific activity restrictions.  He had no tenderness or 
complaints directly referable to the scar itself, and was not 
taking any medication.  Physical examination revealed the 
veteran to be well-developed and that he disrobed without 
difficulty.  There was a 10-centimeter curving scar in the 
upper thoracic region which was nontender, non-keloidal, and 
had no erythema.  The scar was well healed.  His shoulders 
had full range of motion as did his neck and he had 5/5 motor 
strength in all planes about both shoulders.  The diagnostic 
impression was that the veteran was now felt to be free of 
disease.  

In October 2003, the veteran testified before the undersigned 
that, since his surgery, he experienced radiating pain in the 
area of the scar, as well as pain, decreased range of motion, 
and weakness in both upper extremities.  

In April 2004, the veteran was provided another VA 
examination by a physician who had not previously examined 
him.  The veteran's claims folder was reviewed in conjunction 
with the examination.  The history of postoperative 
liposarcoma was discussed.  It was noted that, since 
completion of surgery, the veteran also had CT scans every 
six months to seek metastases and all of these studies had 
been negative.  The latest CT scan performed in October 2003 
noted unremarkable findings for the neck and chest, and no 
evidence of supraclavicular mass.   The veteran reported a 
soreness in the scar which was most evident when he raised 
his hands above his head, and especially if he was doing any 
overhead work.  It was noted that the veteran was a retired 
firefighter and did not work full-time, but that he did work 
part-time.  He could accomplish all tasks without impairment.  
Physical examination revealed a slightly depressed, 
approximately 2-inch long scar of normal color which was 
nontender over the upper midline thoracic region of the back.  
The scar was well healed and there was no sign of 
inflammation or infection.  The veteran's posture and gait 
were normal and he demonstrated full range of motion of both 
shoulders and the cervical spine.  Shoulder and elbow 
strength was judged to be normal and equal.  The diagnosis 
was status-post surgical removal of liposarcoma from the 
upper back with minimal residuals and multiple negative 
follow-up CT scans.  The physician also wrote that all above 
joints had no additional limitations by pain, fatigue, 
weakness or lack of endurance following repetitive use.  
There was no evidence of local recurrence or metastatic 
disease.  

VA outpatient treatment records during the pendency of this 
appeal do not show that the veteran sought or required 
routine medical care for his status post surgical removal of 
a liposarcoma, other than periodic checks to determine no 
further reoccurrence or metastases.  Most recently in July 
2004, the veteran was seen as an outpatient and it was noted 
that there was no evidence of recurrence, and that the 
veteran felt well with "no complaints."  

A preponderance of the evidence on file is against an 
increased (compensable) evaluation for the veteran's status 
post surgical removal of a liposarcoma at any time during the 
pendency of this appeal.  Although the Board has considered 
the veteran's written and testimonial complaints of residual 
pain and limitation of motion, these subjective complaints 
are outweighed by the competent clinical evidence on file.  
Two VA examinations by different physicians consistently 
demonstrate no residual disability attributable to this 
postoperative liposarcoma.  Both examinations report a small 
well-healed, nontender scar which itself does not limit the 
function of any part of affected.  

A compensable evaluation for the scar would require, in 
accordance with the schedular criteria detailed above, that 
the scar be tender and painful on objective demonstration, or 
have frequent loss of covering the skin over the scar or 
repeated ulceration, affect an area exceeding 6 square inches 
and be associated with underlying soft tissue damage, or 
involve an area of 144 square inches if it did not otherwise 
cause limitation of motion and was superficial, or otherwise 
cause some limitation of function of any part affected.  The 
clinical evidence on filed does not show that the veteran's 
postoperative surgical scar meets or even closely 
approximates any of the listed schedular criteria for a 
compensable evaluation in accordance with 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 through 7805.  The same is true for the 
schedular criteria in effect prior to August 2002.  There is 
little to no effective difference between the 2002 and 2004 
iterations of Diagnostic Codes 7803, 7804, and 7805.  

Moreover, these VA examination do not reveal that the veteran 
has any muscle loss or wasting or atrophy in the area of the 
postoperative surgery or that there are any neurological 
impairments resulting from that surgery.  Both VA 
examinations reported full strength of all musculature and 
range of motion of the cervical spine and upper extremities.  
The most recent examination noted that the musculoskeletal 
areas in the region of the postoperative surgery had no 
additional limitations by pain, fatigue, weakness or lack of 
endurance following repetitive use.  The veteran's most 
recent VA outpatient treatment record indicated that he had 
no complaint.  Accordingly, a compensable evaluation for the 
postoperative residuals of a surgically removed liposarcoma 
of the veteran's upper back is not warranted.  


ORDER

Entitlement to an initial increased (compensable) evaluation 
for status-post liposarcoma of the upper back is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


